Citation Nr: 0842677	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  06-14 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for basal cell carcinoma of 
the ears, left nasolabial area, left cheek and left outer 
canthus, including directly from sun exposure in service and 
secondarily to service-connected basal cell carcinoma of the 
forehead.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran had active duty service in the Air Force from 
March 1952 to March 1956 and from July 1958 to July 1974, 
with approximately four months of prior active duty service 
in the Army National Guard between July 1948 and July 1951.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota.


FINDING OF FACT

The basal cell carcinoma of the veteran's ears, left 
nasolabial area, left cheek and left outer canthus was first 
diagnosed many years after his military service ended and has 
not been medically linked to his service - including 
secondarily to his 
service-connected basal cell carcinoma of the forehead.


CONCLUSION OF LAW

The basal cell carcinoma of the veteran's ears, left 
nasolabial area, left cheek and left outer canthus was not 
incurred in or aggravated by his military service, may not be 
presumed to have been incurred in service, and is not 
proximately due to, the result of, or chronically aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b) (1) was sent to the veteran in 
October 2004, prior to the initial adjudication of his claims 
in January 2005.  This letter informed him of the evidence 
required to substantiate his claims and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
A second letter complying with Dingess, which apprised him of 
the downstream disability rating and effective date elements 
of his claims, was sent in March 2006. 

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
medical records (SMRs) and VA treatment records.  VA also 
obtained his private medical records from West River 
Dermatology Clinic.  There is no indication of any 
outstanding records pertaining to his claim.  

VA also afforded the veteran a medical examination in 
November 2004 to determine whether his basal cell carcinoma 
of ears, nose, cheek and canthus were attributable to his 
military service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Hence, no further notice or assistance to him is 
required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II. Merits

The veteran claims that he has skin cancer on his face and 
ears either as a direct result of sun exposure while in 
service or as secondary to the skin cancer he had in service.  
For the reasons discussed below, the Board finds that service 
connection is not warranted.

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  In addition, certain chronic 
diseases will be presumed to have been incurred in service if 
manifested to a compensable degree (of at least 10 percent) 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2008).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection also is permissible on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically - meaning permanently - aggravated the disability 
in question, but compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  See 38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

As to direct incurrence in service, the veteran did not have 
cancerous lesions on his ears, nose, cheek or eye regions 
while in service.  Private medical records show that these 
lesions were not diagnosed or treated until 1998, over twenty 
years after service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  As there was no treatment for twenty 
years following service, it follows that there is no basis to 
award service connection for this disorder based on 
chronicity in service or continuous symptoms thereafter.  See 
38 C.F.R. § 3.303(b); Savage V. Gober, 10 Vet. App. 488 
(1997).

In addition, the presumption of in-service incurrence for a 
chronic disease, in this case a malignant tumor, is not for 
application.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  While the veteran did serve during the Vietnam 
Era, there is no indication in the record that he served in 
the Republic of Vietnam or had exposure to Agent Orange 
during service.  Therefore, the Board will conclude that the 
veteran's skin cancer is not attributable to Agent Orange 
exposure. 

The Board also considered the medical opinion of the 
veteran's treating physician, R.S.K., M.D.  Dr. R.K. stated 
that the veteran's cancer is most likely from prolonged sun 
exposure over the veteran's lifetime including during his 
period of service.  However, a November 2004 VA examination 
report states that the veteran's 1998 cancerous lesions are 
less than likely attributable to service.  Since the VA 
examiner based his opinion on a thorough review of the 
record, the Board finds that his opinion constitutes 
compelling evidence against the claim for service connection 
for basal cell carcinoma of the ears, left nasolabial area, 
left cheek and left outer canthus.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the veteran's position).

As to secondary service connection, the veteran's SMRs show 
that he was treated for basal cell carcinoma of his right 
forehead in January 1976.  The lesion was excised twice and 
determined in a September 1976 surgical note to show no signs 
of recurrence of the cancer.  The veteran was service-
connected in November 1976 for the residuals of the skin 
cancer-a scar on the right side of his forehead.  

However, at the November 2004 VA medical examination, the 
examiner determined the veteran's 1998 cancerous lesions were 
not connected to the 1976 cancerous lesion.  The examiner 
stated that as these lesions developed twenty years after the 
basal cell carcinoma in service, they are less than likely 
associated with the cancer in service. 

In addition to the medical evidence, the Board also has 
considered the veteran's lay statements in support of his 
claim.  While he may well believe that his basal cell 
carcinoma of his ears, left nasolabial area, left cheek and 
left outer canthus is related to sun exposure and/or to his 
service-connected basal cell carcinoma of the forehead, as a 
layman without any medical training and expertise, he simply 
is not qualified to render a medical opinion concerning the 
etiology of his peripheral neuropathy.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions).  He is only competent to comment on 
symptoms he may have personally experienced, but not the 
cause of them, and in particular whether they are due to sun 
exposure or his earlier skin cancer.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 
21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. § 
3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for basal cell carcinoma 
of his ears, left nasolabial area, left cheek and left outer 
canthus.  And as the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.


ORDER

The claim for service connection for basal cell carcinoma of 
the ears, left nasolabial area, left cheek and left outer 
canthus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


